Citation Nr: 1317254	
Decision Date: 05/28/13    Archive Date: 06/06/13	

DOCKET NO.  09-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for a disability manifested by lateral shoulder pain.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for disability manifested by lateral arm pain.

5.  Entitlement to service connection for bilateral flatfoot.

6.  Entitlement to service connection for a disability manifested by nerve damage involving both arms.

7.  Entitlement to an increased (compensable) disability evaluation for bilateral hearing loss.

8.  Entitlement to a disability rating in excess of 30 percent for a mood disorder.

9.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

10.  Entitlement to special monthly compensation based on the housebound rate and/or the need for aid and attendance of another person.

11.  Entitlement to service connection for a disability manifested by nerve damage involving the low back and both legs.

12.  Entitlement to service connection for cervical spine disability.

13.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from August 1985 to January 1986 and from October 1990 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Houston, Texas, RO and the Pittsburgh, Pennsylvania, RO.  The record reflects that the Veteran currently resides in Germany and his claims file is being handled by the Pittsburgh RO, the RO which handles claims for Veterans residing in foreign countries.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Board notes that service connection is currently in effect for multiple disabilities, including the following:  Degenerative disc disease of the low back with spondylosis, rated as 60 percent disabling since 2001; mood disorder, reported as 30 percent disabling since 2006; arthritis of the right knee, rated as 10 percent disabling from July 1999; retropatellar pain syndrome involving the right knee, rated as 10 percent disabling from July 13, 1999; arthritis of the left knee, rated as 10 percent disabling from February 22, 2006; tinnitus, rated as 10 percent disabling from January 7, 2008; bilateral hearing loss, rated as noncompensably disabling from February 22, 2006; and erectile dysfunction, rated as noncompensably disabling from February 22, 2006.  With consideration of the bilateral factor, a combined rating of 80 percent has been in effect since April 19, 2006.  The Veteran is in receipt of a total rating based on unemployability due the severity of his service-connected disabilities from September 1, 2005.  He is also entitled to special monthly compensation under the provisions of 38 U.S.C. § 1114(k) on account of loss of use of a creative organ.  

A review of the record also reflects that by rating decision dated in December 2009, service connection for hypertension, migraine headaches, gastroesophageal reflux disease, voiding dysfunction, and irritable bowel syndrome was denied.  The Veteran expressed disagreement with the denial of service connection for the migraine headaches and was issued a statement of the case with regard to that matter in October 2010.  A substantive appeal with regard to the matter is not of record.  

Other than the issue of entitlement to an increased rating for tinnitus, the appeal is REMANDED to the RO by way of Appeals Management Center in Washington, D.C.  The reasons will be set forth in a remand at the end of the decision below.
 

FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Here, though, the Board need not discuss whether there has been VCAA compliance in considering the claim for a higher initial rating for tinnitus because the highest possible rating for that disorder of 10 percent is already in effect.  Thus, even were the Board to assume, for the sake of argument, that the Veteran has not received the required notice and assistance concerning this issue, this will be inconsequential and, therefore, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial and that, as a pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice or assistance error and, moreover, beyond this, that the error is unduly prejudicial, meaning outcome determinative of a claim).

In this case, service connection for tinnitus was granted in the January 2009 rating decision.  The RO assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran appeals the assignment of the 10 percent rating.  

While the Board acknowledges the Veteran's assertions, the Board finds against the claim.  In this regard, under 38 C.F.R. § 4.25(b) and Code 6260, a Veteran is limited to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  In this case, he has been assigned a 10 percent rating for tinnitus.  This is the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award an increased schedular evaluation for tinnitus, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regard to extraschedular consideration, the Board finds that the Veteran has not required frequent periods of hospitalization for his tinnitus and the manifestations of the disability are contemplated by the schedular criteria.  There is no showing that the average industrial impairment from the tinnitus would be in excess of that contemplated by the schedular criteria.  Accordingly, referral of the case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd. sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

A disability evaluation higher than 10 percent for tinnitus is denied.




REMAND

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Initially, with regard to the increased rating claims for bilateral hearing loss, a mood disorder, and a left knee disability, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, a more current examination is appropriate.  See Snuffer v. Gober, 10 Vet. App. 400 (1997), and Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  It has been several years since the last VA examination and there is no medical evidence of record with regard to the Veteran's status over the past several years.  Accordingly, given that the Board is precluded from reaching its own unsubstantiated medical conclusions, further development is required with regard to the increased rating matters.

With regard to the claim for special monthly compensation based on the need for regular aid and attendance or being housebound, the medical evidence currently of record does not address whether the Veteran meets the criteria for this benefit.  An examination addressing this matter is in order.  

With regard to the claim for service connection for the various disabilities at issue, there is conflicting evidence of record as to whether some or all of the disabilities are related to the Veteran's service and/or to his service-connected disabilities.  For example, with regard to sleep apnea, a VA contract physician has opined that the Veteran has sleep apnea that is related to his obesity.  However, a physician in Germany has expressed his opinion that the Veteran has sleep apnea that is directly related to his service-connected disabilities, primarily the back and knee disabilities.  In addition, the medical records include a review of the records by a physician in Germany in October 2008.  He states that the Veteran suffered service-related injuries to the neck, low back, cervical spine, lumbar spine, and right knee during the timeframe between 1991 and 1993.  However, a review of the service treatment records does not refer to treatment or evaluation of any problems with the aforementioned the Veteran might have sustained while in service.  A review of the contract examinations accorded the Veteran by VA in 2008 differ from the German physician in reaching a different conclusion, that being that the disabilities at issue are not related to the Veteran's active service.  The Board believes that more current examinations with regard to the claimed disabilities would be helpful in clarifying the contradictory opinions of record.

In view of the foregoing, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA contract examination with regard to the various disabilities at issue.  Each examiner is requested to review the entire claims file and note such review has been made in a written report of the examination.  Any necessary clinical and laboratory diagnostic testing is to be accomplished.  The following examinations should be scheduled:  

A)  A psychiatric examination to determine the current nature and extent of impairment attributable to the Veteran's mood disorder.  The claims folder must be made available to the examiner in conjunction with the examination.  All pertinent pathology found on examination should be noted in the report of evaluation.  All indicated studies should be accomplished.  In offering an opinion as to the extent of impairment, the examiner should take into consideration all the evidence of record, to include the Veteran's lay statements as to the impact of his psychiatric symptoms on his ability to function.  A complete rationale for any opinion expressed must be provided.

B)  An examination by a physician knowledgeable in audiology for the purpose of determining the current nature and extent of impairment attributable to the Veteran's bilateral hearing loss.  Any functional impairment attributable to the hearing loss should be indicated.  Again, the examiner should take into consideration the lay assertions of record with regard to the severity of the Veteran's hearing loss.  

C)  An examination by a physician knowledgeable in orthopedics and neurology for the purpose of determining the nature and etiology of any impairment involving the shoulders, the arms, the feet, the hips, the cervical spine.  With regard to the flat feet, the examiner should opine as to whether the flat feet are congenital in nature and were aggravated (made more severe) by military service or caused by some aspect of military service or were aggravated by any service-connected disability.  With regard to the shoulders, the arms, the hips, and the cervical spine, the examiner should consider all the evidence of record, including the medical opinions of record and the lay statements and express his or her opinion as to whether it is at least as likely as not that any pertinent disability involving the shoulders, the arms, the feet, the hips, and the cervical spine are related to the Veteran's active service or to his service-connected disabilities.  

With regard to the already service-connected left knee, the examiner should opine as to the current nature and extent of impairment attributable to the left knee.  Any indicated studies should be accomplished.  The examiner should opine as to the extent of impairment on functioning attributable to the left knee.  

D)  The Veteran should be accorded a VA respiratory examination, preferably by someone knowledgeable in pulmonology.  The entire claims file must be provided to the examiner and he or she must state that it was reviewed in his or her report.  The examiner's report should reflect consideration of the Veteran's assertions as well as his medical history.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  If possible, the examiner should explain the differences in symptoms, if any, between sleep apnea and obesity.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current sleep apnea is related to his military service, to include his service-connected disabilities.  The examiner is asked to provide reasons why he or she is expressing the opinion he or she makes.  

E)  The Veteran should be accorded an appropriate VA examination with regard to determining whether the service-connected disabilities necessitate the regular aid and attendance of another person or render him housebound.  The claims file must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should state an opinion as to whether the Veteran's service-connected disabilities, either singly or jointly, necessitate the regular aid and attendance of another person (in other words, that he is helpless or so nearly helpless as to require the regular aid and attendance of another person).  The examiner must also state whether the service-connected disabilities, either singly or jointly, render him permanently housebound, that is, substantially confined to his dwelling or immediate premises, or if institutionalized, to the ward or clinical areas.  Any opinion expressed should be accompanied by supporting rationale.  

2.  After completing the above, and any other development as indicated by any response received as a consequence of the actions taken above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims are not granted to the Veteran's satisfaction, he and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.  

Then, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion, either legal or factual, as to any final outcome warranted.  The purpose of the examinations requested in this remand is to obtain information or evidence which would be dispositive of the appeal.  Therefore, the Veteran is placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending any requested VA examination may result in an adverse determination.   See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


